People v Ryan A. (2018 NY Slip Op 02213)





People v Ryan A.


2018 NY Slip Op 02213


Decided on March 29, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 29, 2018

108050

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vRYAN A., Appellant.

Calendar Date: February 21, 2018

Before: McCarthy, J.P., Lynch, Devine, Clark and Pritzker, JJ.


Adam W. Toraya, Albany, for appellant.
Craig P. Carriero, District Attorney, Malone (Jennifer M. Hollis of counsel), for respondent.

Lynch, J.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Franklin County (Main Jr., J.), rendered November 2, 2015, which revoked defendant's probation and imposed a sentence of incarceration.
Defendant waived indictment and agreed to be prosecuted by a superior court information charging him with arson in the fourth degree and criminal mischief in the fourth degree. He pleaded guilty to both crimes and executed a written waiver of his right to appeal. He was adjudicated a youthful offender and was sentenced to a five-year period of probation.
Defendant was subsequently charged with violating the terms of his probation. He admitted to certain violations and orally
waived his right to appeal. His probation was revoked and he was sentenced to concurrent terms of 365 days in jail on the underlying crimes, to run consecutively to the sentences imposed on the two convictions of criminal contempt in the second degree that were pending in local criminal courts [FN1]. Defendant now appeals.
Defendant's sole contention is that the sentence imposed upon the revocation of his [*2]probation is harsh and excessive, and that this claim is not precluded because his appeal waiver was invalid. Because defendant has completed serving his jail sentence and is no longer incarcerated, his challenge to the sentence is moot (see People v Toft, 156 AD3d 1234, 1235 [2017]; People v Cancer, 132 AD3d 1019, 1020 [2015]; People v Rodwell, 122 AD3d 1065, 1068 [2014], lv denied 25 NY3d 1170 [2015]).
McCarthy, J.P., Devine, Clark and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed.
Footnotes

Footnote 1: Defendant was sentenced to consecutive terms of 365 days and 30 days in jail for these crimes.